Citation Nr: 0837591	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-40 170	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for service-connected tendinitis of the right wrist (right 
wrist disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran had active service from March 1986 to June 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Denver, 
Colorado, that increased the evaluation of the veteran's 
right wrist disability to 10 percent.

The veteran relocated during the course of this appeal and 
his claims folder was transferred to the Nashville, 
Tennessee, RO.


FINDING OF FACT

The veteran failed to report to the VA examinations scheduled 
to take place in February 2008 and June 2008; the veteran had 
been advised by the RO that his appearance at these 
examinations was necessary for VA to adjudicate his claim for 
an increased disability rating for his service-connected 
tendinitis of the right wrist.


CONCLUSION OF LAW

The veteran's claim for a disability rating greater than 10 
percent for service-connected tendinitis of the right wrist 
must be denied as a matter of law.  38 C.F.R. § 3.655 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in April 2004, August 2006, June 2007, 
February 2008, and May 2008, the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements, the veteran was 
provided the requisite notice by the letter dated in June 
2007.  Nevertheless, because an increased disability rating 
is being denied, and no effective date or rating percentage 
will be assigned, the Board finds that there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the claimant was provided pertinent information 
in the May 2008 notice letter and in the other correspondence 
from VA.  Cumulatively, the veteran was informed of the 
necessity of providing on his own or by VA, medical or lay 
evidence demonstrating a worsening or increase in severity of 
his service-connected right wrist disability and the effect 
that worsening has on his employment and daily life. The 
veteran was informed that should an increase in disability be 
found, a disability rating would be determined by applying 
the relevant diagnostic codes; and examples of pertinent 
medical and lay evidence that he could submit relevant to 
establishing entitlement to increased compensation. 

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained.  As will be discussed in greater detail below, the 
veteran has failed to report for VA examinations scheduled to 
take place in February 2008 and June 2008.  Under such 
circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased disability ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. § 3.102.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  In view of the number 
of atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the 
requirements for a compensable disability rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2007).  In considering 
the severity of a disability, it is essential to trace the 
medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2007).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 14 
Vet. App. 1 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The veteran's service-connected tendinitis of the right wrist 
has been evaluated pursuant to the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5024, which provides the rating 
criteria for tenosynovitis.  

Diagnostic Code 5024 provides that tenosynovitis is rated on 
limitation of motion of the affected parts.  38 C.F.R. § 
4.71a, Diagnostic Code 5024 (2007)

Limitation of wrist motion is rated under Diagnostic Code 
5215, which provides for a 10 percent disability rating for 
limitation of motion of the wrist where dorsiflexion is less 
than 15 degrees or where palmar flexion is limited in line 
with forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2007).  A greater disability rating for limitation of motion 
of the right wrist is not available absent evidence of 
ankylosis.
A right wrist disability may also be evaluated pursuant to 
the diagnostic codes provisions which provide the rating 
criteria for diseases of the peripheral nerves.  See 
38 C.F.R. § 4.124a (2007).

The veteran was initially awarded entitlement to service 
connection for tendinitis of the right wrist by rating action 
of the RO dated in September 1995, and a noncompensable 
initial disability rating was assigned, effective as of the 
day following that of his separation from service.

In March 2004, the veteran submitted a claim for an increased 
disability rating for his right wrist disability.  By rating 
action dated in May 2004, the RO determined that the 
veteran's service-connected tendinitis of the right wrist 
warranted an increased disability rating of 10 percent.  The 
veteran expressed disagreement with the assigned disability 
rating and perfected a substantive appeal.  The veteran also 
submitted a separate claim for service connection for a right 
hand and finger disability.  In this regard, in June 2006, 
the veteran underwent a VA examination in order to obtain an 
opinion as to the nature and etiology of the asserted right 
hand and finger disability.  An assessment of the current 
nature and severity of the service-connected tendinitis of 
the right wrist was not undertaken at this time.

In June 2007, pursuant to an additional VA examination report 
scheduled as to the claim for service connection for the 
asserted right hand and finger disability, it was discovered 
that the veteran was no longer domiciled within the 
jurisdiction of the VA medical center in Cheyenne, Wyoming.  

In June 2007, the veteran's mailing address had been listed 
as being in Loveland, Colorado.  In July 2007 the RO 
contacted U.S. Bank in an effort to obtain the proper mailing 
address of the veteran.  In September 2007, it was determined 
that the veteran's mailing address was in Arlington, 
Tennessee.  

By letters dated in February 2008, the veteran was notified 
that he had been scheduled for a VA examination at the VA 
medical center in Cheyenne, Wyoming.  The veteran failed to 
appear for the examination as scheduled.  The notice letters 
were not returned as undeliverable, however, his last known 
telephone number had been disconnected.

In March 2008, the veteran's representative notified the RO 
that the veteran was currently residing in a recreational 
vehicle in El Paso, Texas, but that his mailing address was 
still in Tennessee.

In May 2008, jurisdiction of this matter was transferred to 
that of the RO located in Nashville, Tennessee.

In June 2008, the veteran was scheduled for a VA examination 
at the VA medical center in Memphis, Tennessee; however, he 
failed to appear for the examination as scheduled.

In the Appellant's Brief dated in October 2008, the veteran's 
representative asserted that as there was some confusion as 
to the veteran's place of domicile, he should be re-scheduled 
for a VA examination so that the current nature and extent of 
his service-connected right wrist disorder could be 
ascertained.

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination, and a 
claimant, without good cause, fails to report for such 
examination or re-examination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate.  38 C.F.R. § 3.655(a) (2007).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a) (2007).  When the 
examination is scheduled in conjunction with a claim for 
increase, as is the case here, the claim shall be denied.  
Id.

In this matter, the veteran has to date failed to report for 
VA examinations scheduled to take place in February 2008 and 
June 2008.  In addition, in the June 2007 letter, the RO 
specifically notified the veteran that his failure to report 
for a VA examination could result in his claim being denied.

In Hyson v. Brown, 5 Vet. App. 262 (1993), the United States 
Court of Appeals for Veterans Claims (Court) pointed out that 
VA must show that the veteran lacked "adequate reason" [see 
38 C.F.R. § 3.158(b) (2002)], or "good cause" [see 38 
C.F.R. § 3.655] for failing to report for the scheduled 
examinations.  5 Vet. App. at 265.  In this case, there is no 
evidence on file demonstrating that the veteran had any 
"adequate reason" or "good cause" for failing to report to 
be examined for each of the disabilities when VA requested.  
Moreover, in Hampton v. Nicholson, 20 Vet. App. 459, 461 
(2006), the Court, citing Hyson v. Brown, 5 Vet. App. at 265, 
noted that in the normal normal course of events, it is the 
burden of the veteran to keep VA apprised of his whereabouts, 
and if he does not do so, there is no burden on VA to turn up 
heaven and earth to find him.

In these circumstances, VA has properly discharged its duty 
to mail the veteran appropriate notice documents.  There is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), [citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), this 
presumption of regularity has been extended to procedures at 
the RO.  In the absence of evidence to the contrary, it can 
be presumed that the veteran received notice of the scheduled 
VA examinations.  

The Board has considered the October 2008 Appellant's Brief 
in which the veteran's representative requests that the 
veteran be scheduled yet again for an additional VA 
examination.  However, it is the veteran's responsibility to 
keep VA apprised of his whereabouts.  The "duty to assist" 
the veteran in the development of facts pertinent to his 
claim is not a "one-way street."  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  As discussed above, VA is not required 
"to turn up heaven and earth" to find the correct address 
for a claimant.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  
The Board finds that VA has properly discharged its duty to 
mail the veteran appropriate notice documents.

As noted above, "[w]hen a claimant fails to appear for a 
scheduled re-examination pursuant to a claim for an increased 
rating, 38 C.F.R. § 3.655(b) mandates that the claim be 
denied, unless the appellant has good cause for his failure 
to appear."  Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  
As no such good cause has been shown, and as there is no 
competent medical evidence of record to demonstrate the 
current severity of the veteran's service-connected 
tendinitis of the right wrist, the claim must be denied.  
Further, as the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A disability rating greater than 10 percent for service-
connected tendinitis of the right wrist is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


